Citation Nr: 1823064	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Veteran represented by:	Meghan Gentile, Attorney


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  In addition, the Veteran's DD Form 214 reflects two months and eleven days of prior inactive service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2016, the Board denied entitlement to service connection for a low back disability.  In an April 2017 Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2016 decision, and remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that the issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

The parties to the JMR agreed that remand is warranted because the December 2010 VA medical nexus opinion fails to provide any rationale for its opinion that the current back disability is less likely than not related to active service.  While the examiner stated facts found in the record, he then drew a conclusion without supporting the conclusion with an analysis addressing how the facts supported the conclusion he drew.  See Nieves-Rodriguez, 22 Vet.App. at 304 (concluding that medical opinion is not entitled to any weight "if it contains only data and conclusions")

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the low back disability.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (probability of 50 percent or more) that a current low back disability had its onset in or is related to service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements and buddy statements of experiencing low back pain during active service.

The Board notes that the Veteran's medical records indicate that on March 16, 1982, the Veteran was seen after suffering a car accident three days prior and was assessed with decreased forward flexion and backward extension.  At the follow-up visit in March 1982, he was diagnosed with "mechanical trauma."  On July 23, 1983, the Veteran complained of back pain for the last three days and it was noted that he had "back trauma in March."  Two days later, he was seen again and assessed with "muscle strain."  On August 13, 1983, the Veteran was seen for back pain after moving a locker a few days before.  The examiner must address these facts, and any other relevant facts identified, in rendering an opinion as to whether it is as at least as likely as not that the Veteran's current back condition is related to service.  Any such opinion must be supported with an adequate rationale.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




